Exhibit 10.40






EXLSERVICE HOLDINGS, INC.
2015 AMENDMENT AND RESTATEMENT
OF THE
2006 OMNIBUS AWARD PLAN
RESTRICTED STOCK UNIT AGREEMENT (U.S.)
THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), is made, effective as of
the [●] day of [●],[●] (hereinafter the “Date of Grant”) by and between
ExlService Holdings, Inc. a Delaware corporation (the “Company”), and [●] (the
“Participant”).
WHEREAS, the Company has adopted the ExlService Holdings, Inc. 2015 Amendment
and Restatement of the 2006 Omnibus Award Plan (the “Plan”), pursuant to which
awards of Restricted Stock Units may be granted; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant to the Participant an award of Restricted Stock
Units as provided herein and subject to the terms set forth herein.
NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.Grant of Restricted Stock Units. The Company hereby grants on the Date of
Grant, to the Participant a total of [●] Restricted Stock Units (the “Award”) on
the terms and conditions set forth in this Agreement and as otherwise provided
in the Plan. Such Restricted Stock Units shall be credited to a separate account
maintained for the Participant on the books of the Company (the “Account”). On
any given date, the value of each Restricted Stock Unit comprising the Award
shall equal the Fair Market Value of one share of Common Stock. The Award shall
vest in accordance with Section 3 hereof and settle in accordance with Section 4
hereof.
2.    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Participant and his legal representative in respect of any
questions arising under the Plan or this Agreement.
3.    Vesting. Except as otherwise provided herein, [●] percent ([●]%) of the
Award shall vest based on continued employment with the Company (the “Time-Based
RSUs”) and [●] percent ([●]%) of the Award shall vest based on continued
employment with the Company and the achievement of specified performance
criteria described herein (the “Performance-Based RSUs”). Each day on which a
portion of the Award vests in accordance with this Agreement is referred to as a
“Vesting Date”.




2017 RSU Equity Grants – US Top Executives

--------------------------------------------------------------------------------







(a)    Time-Based RSUs.
(i)    Generally. Subject to the Participant’s continued employment with the
Company through each applicable Vesting Date listed in the chart below (the
“Vesting Chart”), the Time-Based RSUs shall become vested as follows:
Percent of Time-Based RSUs Vesting
Vesting Date
[●]%
[●]
[●]%
[●]
[●]%
[●]
[●]%
[●]

(ii)    Change in Control. (A) Notwithstanding the foregoing, in the event that
a “Change in Control” (which for purposes of this Agreement shall have the
meaning set forth in the Plan as modified by the language at the end of this
Section 3) occurs at a time when any portion of the Time-Based RSUs remain
unvested, then effective upon the consummation of the Change in Control, the
vesting of the portion of the Time-Based RSUs which is not then fully vested
shall accelerate such that any portion of the Time-Based RSUs which would have
become vested during the one-year period following the Change in Control shall
become vested effective as of the consummation of the Change in Control.
(B) In addition: (1) in the event that Participant’s employment by the Company
is terminated by the Company without Cause (as defined in the Plan) (x) at any
time following a Change in Control or (y) in specific contemplation of a Change
in Control or (2) in the event Participant resigns with “Good Reason” (as
defined below) at any time following a Change in Control, Participant shall,
upon and subject to the execution within sixty (60) days following termination
of employment (and non- revocation during any applicable revocation period) of a
standard release of all employment-related claims against the Company and its
Affiliates and each of their employees, officers and directors, be entitled to
immediate vesting as of the termination date of any portion of the Time-Based
RSUs which is unvested as of the termination date.
(C) The term “Good Reason” shall have the meaning set forth in any employment,
consulting or other agreement between the Company or an Affiliate and the
Participant in effect on the date hereof, or, in the absence of such definition
therein, the occurrence, without Participant’s prior written consent, of any of
the following events:
(1)    a substantial reduction of Participant’s duties or responsibilities, or
Participant being required to report to any person other than the Board or the
Company’s Chief Executive Officer or President; provided that, if there is a
Change in Control and Participant retains a similar title and similar duties
with the Company


2
2017 RSU Equity Grants – US Top Executives

--------------------------------------------------------------------------------







or any entity that acquires the Company (or any affiliate or subsidiary of such
entity) following such Change in Control, any change in Participant’s title
shall not a constitute a significant reduction of Participant’s duties and
authorities hereunder;
(2)    Participant’s job title is adversely changed, provided that if there is a
Change in Control and Participant retains a similar title and similar duties
with the Company or any entity that acquires the Company (or any affiliate or
subsidiary of such entity) following such Change in Control, any change in
Participant’s title shall not constitute a significant reduction of
Participant’s duties and authorities hereunder;
(3)    following a Change in Control, a change in the office or location where
Participant is based of more than thirty (30) miles, which new location is more
than thirty (30) miles from Participant’s primary residence; or
(4)    following a Change in Control, a breach by the Company of any material
term of any employment, consulting, or similar agreement between the Company and
Participant;
provided that, a termination by Participant with Good Reason shall be effective
only if, within thirty (30) days following Participant’s first becoming aware of
the circumstances giving rise to Good Reason, Participant delivers a “notice of
termination” for Good Reason to the Company, and the Company within fifteen (15)
days following its receipt of such notification has failed to cure the
circumstances giving rise to Good Reason.
(iii)    Death. Notwithstanding the foregoing, in the event that Participant’s
employment with the Company is terminated due to Participant’s death at a time
when any portion of the Time-Based RSUs remain unvested, the portion of the
Time-Based RSUs which is unvested shall become immediately vested effective as
of the date of Participant’s death.
(b)    Performance-Based RSUs.
(i)    Generally. Except as otherwise provided herein, [●] percent ([●]%) of the
Performance-Based RSUs shall cliff vest on [●], based on continuous service with
the Company through such Vesting Date and the achievement of Company revenues
against the [aggregate revenue target] [other criteria] as set forth on Exhibit
A (the “Revenue-Based RSUs”); and [●] percent ([●]%) of the Performance-Based
RSUs shall cliff vest on [●], based on continuous service with the Company
through such Vesting Date and the achievement of [relative total stockholder
return (“TSR”) performance of the Company against the Peer Group (as defined on
Exhibit B)] [other criteria] over the period from [●] through [●] (the “TSR
Performance Period”) as set forth on Exhibit B (the “TSR-Based RSUs”).
(ii)    Change in Control. Notwithstanding the foregoing:


3
2017 RSU Equity Grants – US Top Executives

--------------------------------------------------------------------------------







(A)    Revenue-Based RSUs. In the event that a Change in Control occurs before
[●], one hundred percent (100%) of the Revenue-Based RSUs will be deemed earned
as of the date of the Change in Control. For the avoidance of doubt, in such
event, the Participant will be unable to earn any additional Revenue-Based RSUs.
(B)    TSR-Based RSUs. In the event that a Change in Control occurs on or before
the first anniversary of the Date of Grant, one hundred percent (100%) of the
TSR-Based RSUs will be deemed earned. For the avoidance of doubt, in such event,
the Participant will be unable to earn any additional TSR-Based RSUs. In the
event that a Change in Control occurs after the first anniversary of the Date of
Grant, then (i) the TSR Performance Period shall be deemed to end on the date of
the Change in Control, and the Committee shall determine the TSR of the Company
and the Peer Group (as defined in Exhibit B) as of such date, and shall
determine the number of TSR-Based RSUs earned by the Participant; and (ii) for
purposes of determination of the Company’s TSR for the TSR Performance Period,
the Company’s stock price shall be equal to the consideration paid per share of
the Company’s common stock in the Change in Control transaction, as determined
by the Committee (and shall not be equal to the 30-day average of the Company’s
stock price on the last day of the TSR Performance Period, as set forth in
Exhibit B.)
(C)    The Revenue-Based RSUs and the TSR-Based RSUs deemed earned in accordance
with the foregoing provisions of this Section 3(b)(ii) will each be treated as
immediately vested in accordance with the schedule set forth in the special
Change in Control vesting chart below (the “Special CIC Vesting Chart”) as well
as additional vesting based on the methodology set forth in Section 3(a)(ii)(A),
subject to the Participant’s continuous employment with the Company or an
Affiliate through the consummation of the Change in Control, assuming for such
purpose that such deemed earned Performance-Based RSUs had originally been
subject only to time-based vesting, as set forth in the Special CIC Vesting
Chart.
Vested Percent of Deemed Earned Performance-Based RSUs
Vesting Date
[●]%
[●]
[●]%
[●]
[●]%
[●]


Accordingly, for example, the Special CIC Vesting Chart and the methodology of
Section 3(a)(ii)(A) shall be applied effective as of the consummation of the
Change in Control so that: (x) to the extent that any of the Vesting Dates set
forth in the Special CIC Vesting Chart occurred prior to the date of the
occurrence of the Change in Control, then a portion (as set forth in such chart)
of such deemed earned Performance-Based RSUs shall be immediately vested
effective upon the consummation of the Change in Control; and (y) after taking
into account any accelerated vesting pursuant to the immediately


4
2017 RSU Equity Grants – US Top Executives

--------------------------------------------------------------------------------







preceding clause (x), effective upon the consummation of the Change in Control,
the vesting of the portion of such deemed earned Performance-Based RSUs that are
not then fully vested shall accelerate such that any portion of those deemed
earned Performance-Based RSUs which would have become vested during the one-year
period following the Change in Control (based on the application of the Special
CIC Vesting Chart to such Performance-Based RSUs), shall become vested effective
as of the consummation of the Change in Control. The remaining portion of the
deemed earned Performance-Based RSUs shall cliff vest on [●], subject to the
Participant’s continuous employment with the Company or an Affiliate through
such date; provided that (1) in the event that Participant’s employment by the
Company is terminated by the Company without Cause (x) at any time following a
Change in Control or (y) in specific contemplation of a Change in Control or (2)
in the event Participant resigns with Good Reason at any time following a Change
in Control, Participant shall, upon and subject to the execution within sixty
(60) days following termination of employment (and non- revocation during any
applicable revocation period) of a standard release of all employment-related
claims against the Company and its Affiliates and each of their employees,
officers and directors, be entitled to immediate vesting as of the termination
date of the remaining portion of the deemed earned Performance-Based RSUs which
is unvested as of the termination date.
(iii)    Death. Notwithstanding the foregoing:
(A)    Prior to a Change in Control. In the event that no Change in Control has
occurred and Participant’s employment with the Company is terminated due to
Participant’s death prior to [●], Participant shall become immediately vested in
a number of Performance-Based RSUs equal to (x) the number of completed full
months from [●] to the date of Participant’s death divided by (y) [●] multiplied
by (z) 100% of the Performance-Based RSUs, effective as of the date of
Participant’s death.
(B)    After a Change in Control. In the event that Participant’s employment
with the Company is terminated due to Participant’s death prior to [●] but after
a Change in Control has occurred, Participant shall become immediately vested in
100% of the Performance-Based RSUs that were deemed earned as a result of the
Change in Control pursuant to Sections 3(b)(ii)(A) and 3(b)(ii)(B) above,
effective as of the date of Participant’s death
(c)    Special 409A Rule. Notwithstanding anything to the contrary in this
Section 3, to the extent necessary to comply with Section 409A of the Code, a
Change in Control hereunder shall not give rise to any acceleration of the
vesting of any portion of an Award hereunder unless such event satisfies the
definition of a change in the ownership or effective control of a corporation,
or a change in the ownership of a substantial portion of the assets of a
corporation pursuant to Section 409A of the Code and any Treasury Regulations
promulgated thereunder.




5
2017 RSU Equity Grants – US Top Executives

--------------------------------------------------------------------------------







4.    Terms.
(a)    Settlement. As soon as practicable following each applicable Vesting Date
(including as applicable the date of consummation of a Change in Control and
certain terminations of employment upon or following a Change in Control, as
applicable), the Company shall settle the portion of the Award that is vested on
such date and shall therefore (i) issue and deliver to the Participant one share
of Common Stock for each Restricted Stock Unit subject to the Award that has
vested (the “RSU Shares”), with any fractional shares paid out in cash (and,
upon such settlement, the Restricted Stock Units shall cease to be credited to
the Account) and (ii) enter the Participant’s name as a stockholder of record
with respect to the RSU Shares on the books of the Company. The Committee shall
make all determinations with respect to the Performance-Based RSUs as soon as
administratively practicable after [●] (or as of the Change in Control, as
applicable) such that settlement of the earned and vested Performance-Based RSUs
shall be made within the applicable short-term deferral period for purposes of
Section 409A of the Code.
(b)    Dividend Equivalents. If on any date that Restricted Stock Units remain
credited to the Account, dividends are paid by the Company on outstanding shares
of its Common Stock (“Shares”) (each, a “Dividend Payment Date”), then the
Participant's Account shall, as of each such Dividend Payment Date, be credited
with an amount (each such amount, a “Dividend Equivalent Amount”) equal to the
product of (i) the number of Restricted Stock Units in the Account as of the
Dividend Payment Date and (ii) the per Share cash amount of such dividend (or,
in the case of a dividend payable in Shares or other property, the per Share
equivalent cash value of such dividend as determined in good faith by the
Committee). On each applicable Vesting Date, in connection with the settlement
and delivery of RSU Shares as contemplated by Section 4(a), the Participant
shall be entitled to receive a payment, without interest, of an amount in cash
equal to the accumulated Dividend Equivalent Amounts in respect of the RSU
Shares so delivered.
(c)    Taxes and Withholding. Upon the settlement of the Award in accordance
with Section 4(a) hereof, the Participant shall recognize taxable income in
respect of the Award, and the Company shall report such taxable income to the
appropriate taxing authorities in respect of the Award as it determines to be
necessary and appropriate. Upon the settlement of the Award in RSU Shares, the
Participant shall be required as a condition of such settlement to pay to the
Company by check or wire transfer the amount of any income, payroll, or social
tax withholding that the Company determines is required; provided that the
Participant may elect to satisfy such tax withholding obligation by having the
Company withhold from the settlement that number of RSU Shares having a Fair
Market Value equal to the amount of such withholding; provided, further, that
the number of RSU Shares that may be so withheld by the Company shall be limited
to that number of RSU Shares having an aggregate Fair Market Value on the date
of such withholding equal to the aggregate amount of the Participant’s income,
payroll and social tax liabilities based upon the applicable minimum withholding
rates.
(d)    Effect of Termination of Services. Except as otherwise provided in the
Plan, or as set forth in any employment, consulting or other agreement between
the Company or an Affiliate and the Participant in effect on the date hereof, if
the Participant’s employment with the Company terminates prior to any Vesting
Date for any


6
2017 RSU Equity Grants – US Top Executives

--------------------------------------------------------------------------------







reason, all remaining Restricted Stock Units credited to the Account shall be
forfeited without further consideration to the Participant.
(e)    Restrictions. The Award granted hereunder may not be sold, pledged or
otherwise transferred (other than by will or the laws of descent and
distribution) and may not be subject to lien, garnishment, attachment or other
legal process. The Participant acknowledges and agrees that, with respect to
each Restricted Stock Unit credited to his Account, he has no voting rights with
respect to the Company unless and until each such Restricted Stock Unit is
settled in RSU Shares pursuant to Section 4(a) hereof.
(f)    Rights as a Stockholder. Upon and following each Vesting Date, the
Participant shall be the record owner of the RSU Shares settled upon such
applicable date unless and until such RSU Shares are sold or otherwise disposed
of, and as record owner shall be entitled to all rights of a common stockholder
of the Company, including, without limitation, voting rights, if any, with
respect to the RSU Shares. Prior to the first Vesting Date, the Participant
shall not be deemed for any purpose to be the owner of shares of Common Stock
underlying the Restricted Stock Units.
5.    Miscellaneous.
(a)    General Assets. All amounts credited to the Account under this Agreement
shall continue for all purposes to be part of the general assets of the Company.
The Participant’s interest in the Account shall make the Participant only a
general, unsecured creditor of the Company.
(b)    Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:
if to the Company:
ExlService Holdings, Inc.
280 Park Avenue, 38th Floor
New York, NY 10017
Attention: General Counsel
if to the Participant, at the Participant’s last known address on file with the
Company.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied.
6.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


7
2017 RSU Equity Grants – US Top Executives

--------------------------------------------------------------------------------







7.    No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.
8.    Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the Participant’s estate shall be deemed
to be the Participant’s beneficiary.
9.    Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and to the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
10.    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same is in writing and
signed by the parties hereto.
11.    Bound by Plan. By signing this Agreement, the Participant acknowledges
that he has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.
12.    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.
13.    JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO
A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
14.    Electronic Delivery and Acceptance. The Company has decided to deliver
documents related to current or future participation in the Plan by electronic
means and to request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through the current
plan administrator’s on-line system, or any other on-line system or electronic
means that the Company may decide, in its sole discretion, to use in the future.
15.    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
16.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. PLEASE NOTE: Participant’s


8
2017 RSU Equity Grants – US Top Executives

--------------------------------------------------------------------------------







designation/election via the current plan administrator’s website that
Participant has read and accepted the terms of this Agreement and the terms and
conditions of the Plan is considered Participant’s electronic signature and
Participant’s express consent to this Agreement and the terms and conditions set
forth in the Plan.
[Remainder of page intentionally left blank; signature page to follow]


9
2017 RSU Equity Grants – US Top Executives

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
ExlService Holdings, Inc.

By:
Title:

Participant


10
2017 RSU Equity Grants – US Top Executives

--------------------------------------------------------------------------------









Exhibit A: Revenue-Based RSUs
Except as may otherwise be provided herein, the Revenue-Based RSUs shall vest
based on the achievement of Company revenues against the aggregate revenue
target for the period beginning on [●] and ending on [●], as set forth herein.
For purposes of this Exhibit A, “revenue” shall have the meaning given such term
in the Board-approved budget for the fiscal year in which the Award is granted.
The Company aggregate revenue target for the [●] Revenue-Based PRSUs for the
period beginning on [●] and ending on [●] is $[●], and the sliding scale used to
determine payout achievement is as set forth in the table below:
[●] PRSU Plan – 3 Year Aggregate Revenue Target Sliding Scale:




To the extent the Company’s revenue falls in between [●]% and [●]%, the
percentage of Revenue-Based RSUs earned will be determined based on straight
line interpolation calculated using a revenue target range between [●]% and [●]%
and a funding range between [●]% and [●]%. For example, if [●]% of the revenue
target is achieved, [●]% of the Revenue-Based RSUs will be earned.  To the
extent the Company’s revenue falls in between [●]% and [●]%, the percentage of
Revenue-Based RSUs earned will be determined based on straight line
interpolation calculated using a revenue target range between [●]% and [●]% and
a funding range between [●]% and [●]%. For example, if [●]% of the revenue
target is achieved, [●]% of the Revenue-Based RSUs will be earned.











11
2017 RSU Equity Grants – US Top Executives

--------------------------------------------------------------------------------







Exhibit B: TSR-Based RSUs


The Committee has designated the following peer group of public companies in the
Company’s 8-digit Global Industry Classification Standard sub-industry group
(the “Peer Group”):


Company (n = 54)
Ticker
Alliance Data Systems Corporation
ADS
Automatic Data Processing, Inc.
ADP
Black Knight Financial Services, Inc.
BKFS
Blackhawk Network Holdings, Inc.
HAWK
Broadridge Financial Solutions, Inc.
BR
Cardtronics Inc.
CATM
Cass Information Systems, Inc.
CASS
China Customer Relations Centers, Inc.
CCRC
Convergys Corporation
CVG
CoreLogic, Inc.
CLGX
CSG Systems International Inc.
CSGS
DST Systems Inc.
DST
Euronet Worldwide, Inc.
EEFT
Everi Holdings Inc.
EVRI
EVERTEC, Inc.
EVTC
Fidelity National Information Services, Inc.
FIS
First Data Corporation
FDC
Fiserv, Inc.
FISV
FleetCor Technologies, Inc.
FLT
Genpact Limited
G
Global Payments Inc.
GPN
Heartland Payment Systems, Inc.
HPY
Higher One Holdings, Inc.
ONE
Information Services Group, Inc.
III
Innodata Inc.
INOD
Jack Henry & Associates Inc.
JKHY
JetPay Corporation
JTPY
MasterCard Incorporated
MA
MAXIMUS, Inc.
MMS
ModusLink Global Solutions, Inc.
MLNK
MOL Global, Inc.
MOLG
Moneygram International Inc.
MGI
Net 1 Ueps Technologies Inc.
UEPS
NeuStar, Inc.
NSR
Paychex, Inc.
PAYX
Payment Data Systems, Inc.
PYDS
PayPal Holdings, Inc.
PYPL
Planet Payment, Inc.
PLPM
PRGX Global, Inc.
PRGX
Qiwi plc
QIWI
Sabre Corporation
SABR
Square, Inc.
SQ



12
2017 RSU Equity Grants – US Top Executives

--------------------------------------------------------------------------------







StarTek, Inc.
SRT
Sykes Enterprises, Incorporated
SYKE
Syntel, Inc.
SYNT
TeleTech Holdings Inc.
TTEC
The Western Union Company
WU
Total System Services, Inc.
TSS
Travelport Worldwide Limited
TVPT
Vantiv, Inc.
VNTV
Visa Inc.
V
WEX Inc.
WEX
WNS (Holdings) Ltd.
WNS
Xerox Corporation
XRX





The Company’s TSR for the TSR Performance Period will be computed and then
compared to the TSR of the companies in the Peer Group. A participant shall earn
[●]%, [●]%, [●]%, [●]% or [●]% of the TSR-Based RSUs, as applicable, if the
Company’s TSR for the Performance Period equals or exceeds the [●], [●], [●],
[●] or [●]percentile, respectively, of the Peer Group, when ranked by TSR for
the TSR Performance Period. The percentage of TSR-Based RSUs earned will be
determined based on straight-line interpolation to the extent the Company’s TSR
falls in between the [●] and [●] percentiles, as per the chart below:


Target TSR Percentile
Funding
[●]
[●]%
[●]
[●]%
[●]
[●]%
[●]
[●]%
[●]
[●]%



Notwithstanding the foregoing, if the Company’s TSR for the TSR Performance
Period is negative, the maximum percentage of TSR-Based RSUs that may be earned
is 100% regardless of the Company’s actual percentile ranking relative to the
peer Group. TSR shall be determined in the customary manner based on the
percentage increase in a company’s stock price (taking into account assumed
immediate reinvestment of dividends) from the first day of the TSR Performance
Period to the last day of the TSR Performance Period. For this purpose, a
company’s stock price on the applicable date will be determined as the 30
calendar day average closing stock price ending on the applicable date (or the
immediately preceding trading day if the applicable date is not a trading day),
except as provided in Section 3(b) in the event of a Change in Control.


Companies in the Peer Group that are not publicly traded on the last day of the
TSR Performance Period shall not be taken into account for TSR purposes (except
that any such company that goes bankrupt will be deemed to have a negative 100%
TSR).






13
2017 RSU Equity Grants – US Top Executives